Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 were presented for examination.  Applicant filed an amendment on April 20, 2021.  No claims were added or canceled.  Claims 1, 9, and 16 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-20.   Therefore, the rejection of claims 1-20 is a non-final rejection.     

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the pending claims do not recite an abstract idea exception that includes either a mathematical concept, certain methods of organizing human activity, or a mental process.  Examiner disagrees.  Examiner has identified limitations in the claimed invention that recite an example of a certain method of organizing human activity, and certain methods of organizing human activity fall are one of the enumerated groups of abstract ideas recognized as judicial exceptions.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the pending claims as a whole integrate the recited judicial exception into a practical application.  Examiner disagrees.  Applicant has not identified any practical application described in the claimed invention.  Applicant also has not explained how any practical application has integrated the identified abstract idea.  For these reasons, Examiner finds Applicant’s argument non-persuasive.      
Applicant argued that Examiner’s 101 rejection was improper because the pending claims provide an inventive concept.  Examiner disagrees.  Applicant has declared that an inventive concept exists within the claimed invention without explaining the inventive concept or describing where in the 
Applicant argued that Examiner’s 101 rejection was improper because the judicial exception is integrated in a practical application, similar to Example 42.  Examiner disagrees.  Applicant’s claimed invention is easily distinguishable from Example 42 because, unlike Example 42, Applicant’s claimed invention has nothing to do with disseminating updated information in a standardized format over a network in real time.  Applicant’s claimed invention is directed towards verifying the identity of a user before allowing access to a system, which is entirely different from what Example 42 is directed towards.  The rationale for finding Example 42 patent eligible is inapplicable to Applicant’s claimed invention because the two inventions perform different functions.  Therefore, Examiner finds Applicant non-persuasive.         
Applicant argued that the prior art did not teach or suggest 1) commoditizing a routing and a transit number into a single functionality number that is used as a routing and transit number for all real-time resource distributions, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; and 2) categorizing the single functionality number for a specific resource distribution function; and 3) initiating the system a second time to perform maintenance.  Examiner disagrees.  Lawson teaches the limitation of commoditizing a routing and a transit number into a single functionality number that is used as a routing and transit number for all real-time resource distributions, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; and categorizing the single functionality number for a specific resource distribution function (Lawson:  pgh 55-60).  Lawson also teaches initiating the system a second time to perform maintenance (Lawson:  pgh 24.  Lawson teaches initiating a transaction authorization process, which makes initiating the system to perform maintenance obvious).  Therefore, Examiner finds Applicant’s argument non-persuasive.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-8 describe a system, claims 9-15 describe a machine, and claims 16-20 describe a method.    
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo,
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp.,
Claims 1 recite(s) commoditizing a routing and a transit number a single functionality number that is used as a routing and transit number for all real-time resource distribution, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; categorizing the single functionality number for a specific resource distribution function; processing a received functional number associated with the real-time resource distribution request via a real-time resource distribution lookup application; remapping the received functional number associated with the real-time resource distribution request to authenticate a real-time resource distribution associated with the real-time resource distribution request; performing stand in processing of confirmation of qualifications, standing and limit for the real-time resource distribution of the user, wherein the stand in processing is performed based on data pre-populated within the real-time resource distribution lookup application; allowing for resource distribution via real-time resource distribution network; initiating the system a second time to perform maintenance; and performing backend review by identification of transaction information based on the functional number assignment to the real-time resource distribution and the resource distribution function, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping described as certain methods of organizing human activity because it is an example of organizing a commercial interaction.  This judicial exception is not integrated into a practical application because the additional limitations of a memory device; a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code; and the limitation of receiving a real-time resource distribution request, wherein the real-time resource distribution request is a user initiating a resource distribution function via tokenization merely serve to generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   
Claim 9 recites an executable portion configured for commoditizing a routing and a transit number into a single functionality number that is used as a routing and transit number for all real-time resource distribution, wherein the functionality number is for all real-time resource distributions 
Claim 16 recites commoditizing a routing and a transit number into a single functionality number that is used as a routing and transit number for all Appl. No.: 16/793,708 Amdt. Dated: October 15, 2021 Reply to Office Action of July 20, 2021 Page 7 of 14 real-time resource distribution, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; categorizing the single functionality number for a specific resource distribution function; processing a received functional number associated with the real-time resource distribution request via a real-time resource distribution lookup application; remapping the received functional number associated 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code merely serve to generally link the use of the judicial exception to a particular technological environment or field of use.  
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention  in claims 1, 9, and 16 are not patent eligible.  

	Dependent Claims
Dependent claims 2-8, 10-15, and 17-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-8, 10-15, and 17-20  are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    

2. (Original) The system of claim 1, wherein the real-time resource distribution lookup application comprises a remapping application with alias lookup, provisioning data look up, user account lookup, and real-time resource distribution criteria for the user.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

3. (Original) The system of claim 1, wherein performing stand in processing further comprises performing misappropriation review of the real-time resource distribution to prevent misappropriation of resources prior to distribution.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
4. (Original) The system of claim 1, further comprising using the functionality number for back end reconciliation of resource distribution channel type.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

6. (Original) The system of claim 1, wherein the functionality number is a routing and transit number used to process the real-time resource distribution outside of an entity.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
7. (Original) The system of claim 1, wherein receiving a real-time resource distribution with the functional number from a hub, further comprises the user initiating a real-time resource distribution via a real-time payment network.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
8. (Original) The system of claim 1, wherein the functionality number is used to process the real-time resource distribution outside the entity and provide limited exposure to the user, wherein the functionality number is used for all real-time resource distributions, not specific accounts for the user.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
10. (Original) The computer program product of claim 9, wherein the real-time resource distribution lookup application comprises a remapping application with alias lookup, provisioning data look up, user account lookup, and real-time resource distribution criteria for the user.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
11. (Original) The computer program product of claim 9, wherein performing stand in processing further comprises performing misappropriation review of the real-time resource distribution to prevent misappropriation of resources prior to distribution.  (The additional limitations only serve to 
12. (Original) The computer program product of claim 9, further comprising an executable portion configured for tokenizing user information and transmit the tokenized information with the functionality number for the real-time resource distribution lookup channel.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
13. (Original) The system of claim 1, wherein the functionality number is a routing and transit number used to process the real-time resource distribution outside of an entity.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
14. (Original) The computer program product of claim 9, wherein receiving a real-time resource distribution with the functional number from a hub, further comprises the user initiating a real- time resource distribution via a real-time payment network.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
15. (Original) The computer program product of claim 9, wherein the functionality number is used to process the real-time resource distribution outside the entity and provide limited exposure to the user, wherein the functionality number is used for all real-time resource distributions, not specific accounts for the user.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
17. (Original) The computer-implemented method of claim 16, wherein the real-time resource distribution lookup application comprises a remapping application with alias lookup, provisioning data look up, user account lookup, and real-time resource distribution criteria for the user.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

19. (Original) The computer-implemented method of claim 16, further comprising tokenizing user information and transmit the tokenized information with the functionality number for the real-time resource distribution lookup channel.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
20. (Original) The computer-implemented method of claim 16, wherein the functionality number is a routing and transit number used to process the real-time resource distribution outside of an entity. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Davies (US 20200186355) discloses a method of recording a data transaction comprising, at a device associated with a first entity, determining first seed data, generating a record of a first transaction between the first entity and a second entity, determining second seed data by combining at least the first seed data and the record of the first data transaction, generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity and storing the first hash against the record of the first data transaction in a memory.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson (US 2013/0103577 A1) and in view of Flitcroft (US 2003/0018567 A1).   
Claim 1:	In regard to the following limitation, Lawson teaches:
a system for real-time resource distribution lookup, the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: commoditize a routing and a transit number into a single functionality number that is used as a routing and transit number for all real-time resource distribution, wherein the functionality number is for all real-
initiate the system a second time to perform maintenance (Lawson: pgh 24)
perform backend review by identification of transaction information based on the functional number assignment to the real-time resource distribution and the resource distribution function.  (Lawson:  pgh 24)
Lawson does not teach the remaining limitation.  However, Flitcroft teaches:
perform stand in processing of confirmation of qualifications, standing and limit for the real-time resource distribution of the user, wherein the stand in processing is performed based on data pre-populated within the real-time resource distribution lookup application; allow for resource distribution via real-time resource distribution network; (Flitcroft:  pgh 120-130)
remap the received functional number associated with the real-time resource distribution request to authenticate a real-time resource distribution associated with the real-time resource distribution request; (Flitcroft:  pgh 59)  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Lawson with the elements as taught by Flitcroft because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Flitcroft (Flitcroft:  pgh 26-30).      

2. The system of claim 1, wherein the real-time resource distribution lookup application comprises a remapping application with alias lookup, provisioning data look up, user account lookup, and real-time resource distribution criteria for the user.  (Lawson:  pgh 17-18)
Claim 3:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Flitcroft teaches:
3. The system of claim 1, wherein performing stand in processing further comprises performing misappropriation review of the real-time resource distribution to prevent misappropriation of resources prior to distribution.  (Flitcroft:  pgh 120-130)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Lawson with the elements as taught by Flitcroft because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Flitcroft (Flitcroft:  pgh 26-30).          
Claim 4:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Flitcroft teaches:
4. The system of claim 1, further comprising using the functionality number for back end reconciliation of resource distribution channel type.  (Flitcroft:  pgh 94-107)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Lawson with the elements as taught by Flitcroft because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 5:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Lawson teaches:
5. The system of claim 1, further comprising tokenizing user information and transmit the tokenized information with the functionality number for the real-time resource distribution lookup channel.  (Lawson:  pgh 77-80)
Claim 6:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Lawson teaches:
6. The system of claim 1, wherein the functionality number is a routing and transit number used to process the real-time resource distribution outside of an entity.  (Lawson:  pgh 52-55)
Claim 7:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Lawson teaches:
7. The system of claim 1, wherein receiving a real-time resource distribution with the functional number from a hub, further comprises the user initiating a real-time resource distribution via a real-time payment network.  (Lawson:  pgh 22-25,  33) 
Claim 8:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Lawson teaches:
8. The system of claim 1, wherein the functionality number is used to process the real-time resource distribution outside the entity and provide limited exposure to the user, wherein the functionality number is used for all real-time resource distributions, not specific accounts for the user.  (Lawson:  pgh 22-25)
Claim 9:	In regard to the following limitation, Lawson teaches:
a computer program product for real-time resource distribution lookup, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:Appl. No.: 16/793,708Amdt. Dated: April 20, 2021Reply to Office Action of January 22, 2021Page 6 of 14 an executable portion configured for commoditizing a routing and a transit number into a single functionality number that is used as a routing and transit number for all real-time resource distribution, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; an executable portion configured for categorizing the single functionality number for a specific resource distribution; an executable portion configured for receiving a real-time resource distribution request, wherein the real-time resource distribution request is a user initiating a resource distribution function via tokenization; an executable portion configured for processing a received functional number associated with the real-time resource distribution request via a real-time resource distribution lookup application; (Lawson:  pgh 55-60)  
an executable portion configured for initiating the system a second time to perform maintenance; (Lawson:  pgh 24)
an executable portion configured for performing backend review by identification of transaction information based on the functional number assignment to the real-time resource distribution and the resource distribution function.  (Lawson:  pgh 24)
Lawson does not teach the remaining limitations.  However, Flitcroft teaches:
an executable portion configured for performing stand in processing of confirmation of qualifications, standing and limit for the real-time resource distribution of the user, wherein the stand in processing is performed based on data pre-populated within the real-time resource distribution lookup application; an executable portion configured for allowing for resource distribution via real-time resource distribution network, (Flitcroft:  pgh 120-130)

Claim 10:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Lawson teaches:
10. The computer program product of claim 9, wherein the real-time resource distribution lookup application comprises a remapping application with alias lookup, provisioning data look up, user account lookup, and real-time resource distribution criteria for the user.  (Lawson:  pgh 17-18)
Claim 11:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Flitcroft teaches:
11. The computer program product of claim 9, wherein performing stand in processing further comprises performing misappropriation review of the real-time resource distribution to prevent misappropriation of resources prior to distribution.  (Flitcroft:  pgh 120-130)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Lawson with the elements as taught by Flitcroft because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Flitcroft (Flitcroft:  pgh 26-30).          
Claim 12:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Lawson teaches:
12. The computer program product of claim 9, further comprising an executable portion configured for tokenizing user information and transmit the tokenized information with the functionality number for the real-time resource distribution lookup channel.  (Lawson:  pgh 77-80)
Claim 13:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Lawson teaches:
13. The system of claim 1, wherein the functionality number is a routing and transit number used to process the real-time resource distribution outside of an entity.  (Lawson:  pgh 52-55)
Claim 14:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Lawson teaches:
14. The computer program product of claim 9, wherein receiving a real-time resource distribution with the functional number from a hub, further comprises the user initiating a real- time resource distribution via a real-time payment network.  (Lawson:  pgh 22-25,  33)
Claim 15:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Lawson teaches:
15. The computer program product of claim 9, wherein the functionality number is used to process the real-time resource distribution outside the entity and provide limited exposure to the user, wherein the functionality number is used for all real-time resource distributions, not specific accounts for the user.  (Lawson:  pgh 22-25)
Claim 16:	In regard to the following limitation, Lawson teaches:
a computer-implemented method for real-time resource distribution lookup, the method comprising: providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said  resource distributions irrespective of a user and a location; categorizing the single functionality number for a specific resource distribution function; receiving a real-time resource distribution request, wherein the real-time resource distribution request is a user initiating a resource distribution function via tokenization; processing a received functional number associated with the real-time Appl. No.: 16/793,708Amdt. Dated: April 20, 2021Reply to Office Action of January 22, 2021Page 8 of 14resource distribution request via a real-time resource distribution lookup application; (Lawson:  pgh 55-60)  
initiating the system a second time to perform maintenance (Lawson:  pgh 24)
performing backend review by identification of transaction information based on the functional number assignment to the real-time resource distribution and the resource distribution function.  (Lawson:  pgh 24)
Lawson does not teach the remaining limitations.  However, Flitcroft teaches:
performing stand in processing of confirmation of qualifications, standing and limit for the real-time resource distribution of the user, wherein the stand in processing is performed based on data pre-populated within the real-time resource distribution lookup application; allowing for resource distribution via real-time resource distribution network; (Flitcroft:  pgh 120-130)
remapping the received functional number associated with the real-time resource distribution request to authenticate a real-time resource distribution associated with the real-time resource distribution request;  (Flitcroft:  pgh 59) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Lawson with the elements as taught by Flitcroft because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 17:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Lawson teaches:
17. The computer-implemented method of claim 16, wherein the real-time resource distribution lookup application comprises a remapping application with alias lookup, provisioning data look up, user account lookup, and real-time resource distribution criteria for the user.  (Lawson:  pgh 17-18)
Claim 18:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Flitcroft teaches:
18. The computer-implemented method of claim 16, wherein performing stand in processing further comprises performing misappropriation review of the real-time resource distribution to prevent misappropriation of resources prior to distribution.  (Flitcroft:  pgh 120-130)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Lawson with the elements as taught by Flitcroft because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Flitcroft (Flitcroft:  pgh 26-30).          
Claim 19:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Flitcroft teaches:
19. The computer-implemented method of claim 16, further comprising tokenizing user information and transmit the tokenized information with the functionality number for the real- time resource distribution lookup channel.  (Flitcroft:  pgh 94-107)

Claim 20:	Lawson/Flitcroft teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Lawson teaches:
20. The computer-implemented method of claim 16, wherein the functionality number is a routing and transit number used to process the real-time resource distribution outside of an entity.  (Lawson:  pgh 77-80)


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698             
January 7, 2022